Appeal from an order of the Ontario County Court (Frederick G. Reed, A.J.), dated March 23, 2010. The order denied defendant’s petition to modify the determination that he is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order denying his petition pursuant to Correction Law § 168-o (2) seeking to modify the prior determination that he is a level three risk pursuant to the Sex Offender Registration Act (§ 168 et seq.). “We agree with County Court that defendant failed to meet his ‘burden of proving the facts supporting the requested modification by clear and convincing evidence’ ” (People v Higgins, 55 *1505AD3d 1303 [2008], quoting Correction Law § 168-o [2]; see People v Cullen, 79 AD3d 1677 [2010]). Present—Scudder, P.J., Smith, Lindley, Green and Gorski, JJ.